department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend taxpayer a irab financial_institution c amount amount amount xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dear xxxxxxxxxxxxxx this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution from ira b totaling amount she failed to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code due to her temporary use of the distributed funds to finance the purchase of a new home and her inability to replace amount within the 60-day period on date taxpayer a withdrew amount from ira b an individual_retirement_account ira as defined in sec_408 of the code maintained by financial_institution c the funds were withdrawn specifically for the purpose of using them as a short term_loan to purchase a new residence with her husband taxpayer a intended to roll over amount back into ira b within the 60-day rollover period taxpayer a was able to complete a partial_rollover totaling amount but was unable to complete the rollover of the distribution totaling amount because the sale of their existing residence and another property they owned was not complete before the end of the 60-day rollover period taxpayer a stated that it was out of her control as to when the sale of these properties was completed while taxpayer a further stated that her intention was to roll over the full distribution of amount back into ira b at financial_institution c taxpayer a undertook the transaction with knowledge of using the distributed funds as a short term_loan based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration or disability taxpayer a has asserted that she took a distribution totaling amount from ira b to secure the purchase of a new residence in effect taxpayer a made a short term_loan when she withdrew amount from ira b to purchase the residence accordingly taxpayer a has not alleged that any of the factors enumerated in revproc_2003_16 prevented her from timely completing the rollover therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b thus any contribution of amount into a rollover ira following the distribution of amount will not be considered a valid rollover_contribution because the 60-day requirement under sec_408 with respect to such contribution was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter_ruling is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish timely rollover was due to the failure of financial_institution c to follow his instructions which resulted in amount being deposited into ira f on date twelve days after the end of the 60-day waiver period if you wish to inquire about this ruling please contact xxxxxxxxxxxxx identification no xxxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
